DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 6/28/22.  Claims 1-18 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,246,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2016/0203651) in view of Aggarwal et al. (US 2015/0154578), in view of Park et al. (US 2012/0040697).
Regarding claim 10, Heath teaches a mobile device (mobile wireless device) [paragraph 31], comprising:
a processor [paragraph 32];
a non-volatile storage coupled to the processor including instruction code that, upon execution by the processor, causes the mobile device to:
generate at least one user-defined geofenced region definition based on an input from a user (geofences may be manually input by users on the mobile device) [paragraphs 56, 61], add the at least one user-defined geofenced region definition to a set of user-authorized geofenced region definitions (geofence database) and store the set of user authorized geofenced region definitions in the mobile device with a base set of geofenced region definitions that identify toll regions (toll area) (mobile wireless device comprises mobile application that contains a geofence database which may contain toll areas and manually created/modified geofences added by the user) [paragraphs 46, 56, 61, 65];
periodically determine a present location of the mobile device at a base location sampling rate (mobile application causes mobile wireless device to periodically find its geographic location) [paragraph 46];
compare the present location with the set of user-authorized geofenced region definitions (mobile application causes mobile wireless device to compare the determined geographic location with geofence database) [paragraph 46]; and
determine that the present location is within a threshold distance (area near or around a toll station/wake up geofence) from at least one geofenced region corresponding to one of the geofenced region definitions in the set of user-authorized geofenced region definitions (mobile application may determine that the mobile wireless device is near or around a toll station or may be within a wake up geofence, for example 2 miles before weigh station) [paragraphs 47-48].
Heath does not explicitly teach that the location sampling rate is increased to a high location sampling rate that is higher than the base location sampling rate in response to determining that the present location is within a threshold distance from at least one geofenced region.  In an analogous prior art reference, Aggarwal teaches that a location sampling rate is increased to a high location sampling rate (more geo-location readings) that is higher than a base location sampling rate (very few geo-location readings) in response to determining that the present location is within a threshold distance (very near or on Toll road) from at least one geofenced region (Toll road) (Toll Tracking app takes more geo-location readings if vehicle is very near or on a Toll road and takes very few readings if the vehicle is very far from a Toll road) [paragraph 44].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heath to allow the location sampling rate to be increased to a high location sampling rate that is higher than the base location sampling rate in response to determining that the present location is within a threshold distance from at least one geofenced region, as taught by Aggarwal, in order to consume less power when accuracy is not so important.
The combination of Heath and Aggarwal does not explicitly teach displaying an icon in a first graphical state when using the base location sampling rate and changing the icon from the first graphical state to a second graphical state when using the high location sampling rate.  In an analogous prior art reference, Park teaches displaying an icon (execution icon) in a first graphical state when using a first location sampling rate (first accuracy of the measured location) and changing the icon from the first graphical state to a second graphical state when using a second location sampling rate (second accuracy of the measured location) (execution icon displayed on terminal may indicate a plurality of accuracies of the measured location used by a terminal) [paragraphs 77, 84-87, 66-67, 107-109].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heath and Aggarwal to allow displaying an icon in a first graphical state when using the base location sampling rate and changing the icon from the first graphical state to a second graphical state when using the high location sampling rate, as taught by Park, in order to provide accuracy of a location measurement result in real time thereby influencing a user’s confidence in the result.
Regarding claim 11, Aggarwal teaches the mobile device of claim 10, wherein the instruction code further causes the mobile device to:
wherein while using the base location sampling rate (very few reading) (if the vehicle is very far from nearest toll road then the system will take very few reading) [paragraph 44], the mobile device does not transmit location information (provides Geo-location) (toll tracking app only provides Geo-location when it is confirmed by central cloud based toll tracking system by multiple readings that user is driving the vehicle in the toll road which suggests that the toll tracking app does not transmit the Geo-location when it is very far or taking very few readings) [paragraphs 44-46]; and
the instruction code determines that the present location is within at least one geofenced region corresponding to one of the geofenced region definitions in the set of user-authorized geofenced region definitions, and in response, the instruction code causes the mobile device to periodically transmit the location information to a backend server over a network (cloud) (Start Tracking Vehicle => when vehicle enter Toll Area – Start taking more frequent readings and send it to cloud) [Figure 5, Toll Tracking].
Claim 15 recites similar subject matter as claims 10 and 11 and is therefore rejected on the same basis.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2016/0203651), Aggarwal et al. (US 2015/0154578), and Park et al. (US 2012/0040697) as applied to claim 11 above, and further in view of Centner et al. (US 2020/0302424).
Regarding claim 12, the combination of Heath, Aggarwal, and Park does not explicitly teach that the instruction code further causes the mobile device to:  subsequent to determination that the present location is within the at least one geofenced region, determine, based on consecutive location determinations, that the mobile device is not moving, and inhibit transmitting the location information while the mobile device is not moving.  In an analogous prior art reference, Centner teaches that a mobile device (mobile communication device) determines, based on consecutive location determinations (change in location), that the mobile device is not moving (at rest), and inhibit transmitting the location information while the mobile device is not moving (GPS poll is off) (mobile communication may determine that it is at rest based on location not changing and polling frequency may be adjusted proportional to the speed of change in location to mode 0 or off) [paragraphs 132-136].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heath, Aggwaral, and Park to allow the mobile device to subsequent to the determination that the present location is within the at least one geofenced region, determine, based on consecutive location determinations, that the mobile device is not moving, and inhibit transmitting the location information while the mobile device is not moving, as taught by Centner, in order to moderate the consumption of battery of the mobile device.
Claim 16 recites similar subject matter as claim 12 and is therefore rejected on the same basis.

Claims 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2016/0203651), Aggarwal et al. (US 2015/0154578), and Park et al. (US 2012/0040697) as applied to claim 10 above, and further in view of Vij et al. (US 2017/0140293).
Regarding claim 13, the combination of Heath, Aggwaral, and Park does not explicitly teach that the instruction code further causes the mobile device to:  determine the base location sampling rate and the high location sampling rate in terms of distance, based on a present speed of the mobile device.  In an analogous prior art reference, Vij teaches a mobile device (user device) determines a location sampling rate (providing location data periodically) in terms of distance (distance travelled), based on a present speed of the mobile device (speed based on a distance travelled) (user device may provide location data periodically based on a distance travelled and/or speed) [paragraphs 61-62, 65, 68].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Heath, Aggwaral, and Park to allow the mobile device to determine the base location sampling rate and the high location sampling rate in terms of distance, based on a present speed of the mobile device,  as taught by Vij, in order to reduce and/or conserve computing resources relative to obtaining, recording, and/or storing all location data.
Regarding claim 14, Vij teaches the mobile communication device of claim 13, wherein the base location sampling rate adjusted so that location sampling occurs once per kilometer (every 1 kilometer of movement), and the high location sampling rate is adjusted such that location sampling occurs once every five meters (every 20 meters) (the invention is not limited to the distanced travelled for providing the location data) [paragraph 61].
Claim 17 recites similar subject matter as claim 13 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 14 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 1-9 are allowed.

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
Claim 10
Applicant argues that Heath does not teach or suggest that the user can create their own region definitions.  In response to this argument, the Examiner submits that Heath discloses “Individual geofences can be managed by the central system or by manual or automated input by users on the mobile wireless device” [paragraph 56] and “The mobile application may upload new or modified geofence with IDs to the central service when prompted by the mobile wireless device or central service, for example periodically (time based) or when a mobile wireless device changes jurisdictions. The user may choose to add geofence IDs to the central service either automatically or manually. Automated Geofence creation/modification may be initiated by either the central service or mobile application. Manual Geofence creation/modification may be initiated by either the central service or mobile application” [paragraph 61] which suggest that a user can create their own geofences, or “region definitions”, as claimed.

Claim 11
Applicant submits that Aggarwal does not teach or suggest claim 11 which recites:
wherein while using the base location sampling rate, the mobile device does not transmit location information; and
the instruction code determines that the present location is within at least one geofenced region corresponding to one of the geofenced region definitions in the set of user-authorized geofenced region definitions, and in response, the instruction code causes the mobile device to periodically transmit the location information to a backend server over a network.
In response to this argument, the Examiner submits that Heath discloses:
[0044] …Toll Tracking application takes multiple readings by adapting intelligently using the geo-location data. Adaptive Intelligent reading algorithm is based on principle if vehicle is very near or on Toll road then take more geo-location readings. While if vehicle is very far from nearest Toll road then the system will take very few reading. When the vehicle is far from nearest the toll road, the application can get the location information using the wireless tower as it is less power consuming and accuracy is not so important.

According to paragraph 44, the Toll Tracking application takes more geo-location readings when it is near a Toll road and very few readings when it is very far from the Toll road.  Although the Toll Tracking application takes geo-location readings, there is no disclosure of transmission of the readings.
Aggarwal further discloses:
[0045] The toll tracking process starts once it is confirmed by central cloud based toll tracking system by multiple readings that user is driving the vehicle in the toll road.

[0046] The toll tracking app logs into cloud Toll system--106 to get the virtual Toll receipt by providing Geo-location, License Plate #. Identifying of going to Toll Road and issuing of the virtual Toll receipt is done automatically without any intervention of the drive.

According to paragraphs 45 and 46, the Toll Tracking application confirms that the user is driving the vehicle in the toll road before it logs into cloud Toll system and provides Geo-location which suggests that the toll tracking app does not transmit the Geo-location unless the vehicle is driving in the toll road.  Aggarwal therefore teaches “wherein while using the base location sampling rate, the mobile device does not transmit location information”.
Aggarwal further discloses in Figure 5, “Start Tracking Vehicle => when vehicle enter Toll Area – Start taking more frequent readings and send it to cloud”.  According to these steps performed by the Toll Tracking application, when the vehicle enters the Toll area, or “the present location is within at least one geofenced region in the set of user-authorized geofenced region definitions”, it takes Geo-location readings frequently, or ”periodically”, and sends the taken readings to the cloud, or “backend server over a network”.  Aggarwal therefore teaches “the instruction code determines that the present location is within at least one geofenced region corresponding to one of the geofenced region definitions in the set of user-authorized geofenced region definitions, and in response, the instruction code causes the mobile device to periodically transmit the location information to a backend server over a network”.
Claim 12
Applicant argues that Centner does not teach or suggest “inhibit transmitting the location information while the mobile device is not moving”.  In response to this argument, the Examiner submits that Centner discloses “One strategy is to recognize when the mobile device is at rest. This can be achieved by monitoring whether the mobile communication device 30 has made a significant change in location. In this embodiment, the software application polls the GPS less frequently when the location is not changed significantly and increases the poll frequency as the location changes” [paragraph 133] and to “control the frequency of the GPS poll”, GPS poll may be turned off [paragraph 136].  If the mobile device is at rest and GPS poll is turned off, it would not transmit any GPS-reported location.  Centner therefore teaches suggest “inhibit transmitting the location information while the mobile device is not moving”.
For these reasons, claims 10-12 are not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647